EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please amend claim 9 as follows:

9. The method of claim [[8]] 1, wherein the one or more wavelengths are within one or more of a radio spectrum of an electromagnetic spectrum (EM) spectrum, a microwave spectrum of the EM spectrum, a near-infrared spectrum of the EM spectrum, an infrared spectrum of the EM spectrum, a visible spectrum of the EM spectrum, or an ultraviolet spectrum of the EM spectrum.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance is the inclusion of the limitations similarly reciting “selecting a target depth level from a set of target depth levels associated with one or more biological tissues of a finger; selecting one or more wavelengths of the one based at least in part on the selected target depth level associated with the one or more biological tissues of the finger to stimulate the one or more biological tissues of the finger to generate the one or more ultrasonic signals” which, in combination with the other recited features, are not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Lu et al. (US 2017/0323131); Rowe et al. (US 2012/0062364); Gozzini et al. (US 2015/0022670); Hirota (US 2019/0231198)) discloses a method/apparatus of biometric imaging where biological tissue of a finger are stimulated to generate ultrasonic signals (See pages 6-7 of the Final Rejection dated 17 November 2020, for example.), however, fail to teach and/or suggest the specifically claimed features as highlighted above (See also pages 9-11 of the applicant’s response with response to the claim amendment and the Lu reference.).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
31 March 2021